Citation Nr: 0935171	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected compression fracture at L4, with 
Schmorl's node and left posterolateral L5-S1 herniated 
nucleus pulposus (hereinafter compression fracture at L4).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to May 
2003.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 RO rating 
decision that granted service connection for compression 
fracture at L4, and assigned a 10 percent rating effective on 
June 1, 2003.  

In October 2005 and February 2006, the Board of Veterans' 
Appeals (Board) remanded the issue on appeal to the RO for 
additional development.  

In March 2007, the Board issued a decision that denied the 
Veteran's claims of (1) service connection for radiculopathy 
of the right lower extremity, (2) an initial evaluation in 
excess of 10 percent for service-connected compression 
fracture at L4, and (3) an initial compensable evaluation for 
service-connected radiculopathy of the left lower extremity 
prior to March 3, 2006; the Board granted the Veteran's claim 
for an initial compensable evaluation for service-connected 
radiculopathy of the left lower extremity beginning March 3, 
2006.  

The Veteran appealed the Board's March 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court) in 
June 2007.  The Court then issued a Memorandum Decision in 
March 2009, affirming the March 2007 Board decision with 
regard to the issues of (1) service connection for 
radiculopathy of the right lower extremity, and (2) an 
initial compensable evaluation for service-connected 
radiculopathy of the left lower extremity prior to March 3, 
2006.  

With regard to the issue of an initial evaluation in excess 
of 10 percent for service-connected compression fracture at 
L4, the Memorandum Decision vacated the Board decision and 
remanded the issue back to the Board for further development 
and adjudication.  
.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

As indicated, the Court issued a Memorandum Decision in 
February 2009 remanding the Veteran's claim for an initial 
evaluation in excess of 10 percent for service-connected 
compression fracture at L4, to the Board for further 
evidentiary development and adjudication.  

In the Memorandum Decision, the Court found that the Board's 
decision on that issue was not based on all the evidence of 
record and relied on an inadequate medical examination.  

The Court first found that the Board did not consider the 
effect of pain after repetitive use (of the Veteran's back), 
despite a December 2003 VA examination report noting that the 
Veteran experienced painful motion following repetitive use.  

The Court also found that the Board based its decision on a 
March 2006 VA examination, which was inadequate, since the 
examiner failed to provide any explanation for his conclusion 
that the Veteran's impaired range of motion was "normal" 
based on his age, body characteristics, and other factors not 
related to his disability.  Therefore, the Court found that 
the Veteran should be afforded a new VA spine examination 
upon remand.  

The RO is accordingly directed to afford the Veteran a new VA 
medical examination and to thereafter readjudicate the claim 
on the evidence of record, to include all newly-received 
evidence.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
Veteran or the death of an immediate family member.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy of the notice(s) of the examination sent to him by the 
pertinent VA medical facility at which the examination is to 
take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claim.  

The RO's letter should advise the Veteran 
of the elements required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), 
regarding a claim for an increased 
rating.  The letter should advise the 
Veteran of the respective duties of VA 
and the Veteran in procuring evidence, 
and should invite the Veteran to provide 
VA with any additional evidence in his 
possession relevant to his claim.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
additional evidence identified by the 
Veteran.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file, and if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran to respond has expired, the RO 
should arrange for the Veteran to undergo 
a VA examination to determine the current 
severity of the service-connected 
compression fracture at L4.  

All pertinent evidence, plus a copy of 
this remand, must be made available to 
the examiner for review.  

The examiner should undertake all 
indicated tests and studies.  Then, based 
on a review of the Veteran's entire 
pertinent medical history, his lay 
assertions, and the clinical findings of 
the examination, the examiner is asked to 
provide an assessment of the current 
severity of the Veteran's service-
connected compression fracture at L4.  
Medical findings should be expressed in 
terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The report should list all subjective 
complaints and objective findings in 
detail, including the ROM of the lumbar 
spine in degrees.  The examiner should 
address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should specifically indicate whether 
there is any pain and whether there is 
likely to be additional impairment of the 
lumbar spine caused by any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; (4) 
incoordination.  The examiner should 
describe whether any existing pain 
significantly limits functional mobility 
of the lumbar spine during flare-ups or 
when repeatedly used.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (functional loss may be due to 
pain, supported by adequate pathology).  
Also, if it is determined that the 
Veteran's impaired range of motion is 
normal based on his age, body 
characteristics, and other factors not 
related to his disability, the examiner 
should provide an explanation for that 
conclusion.  

The examiner should also provide a full 
description of the effects of the 
service-connected disabilities upon the 
Veteran's employment (employability) and 
daily life. 

The examiner, in a printed (typewritten) 
report, should set forth all examination 
findings, along with a complete rationale 
for all opinions and conclusions reached.  
Specific references to the Veteran's 
assertions and the medical evidence in 
the Veteran's claims file should be 
provided as appropriate.  If the examiner 
cannot provide any of the requested 
opinions without resorting to 
speculation, he or she should explain the 
rationale for such a conclusion.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
increased rating for the service-connected 
compression fracture at L4, in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied after 
readjudication, the RO should furnish to 
the Veteran and his representative, if 
any, an appropriate Supplemental Statement 
of the Case (SSOC) that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


